Citation Nr: 1537682	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-13 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for ischemic heart disease (IHD), claimed as due to exposure to herbicides.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In the September 2010 rating decision, the RO also denied claims of entitlement to service connection for hypertension and peripheral neuropathy.  However, as the Veteran did not include these issues in his substantive appeal filed in May 2011, the issues have not been perfected for appellate review and are not presently before the Board.  38 C.F.R. § 20.202.  In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for bilateral hearing loss disability and tinnitus are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Virtual VA AND Veteran's Benefits Management System (VBMS) paperless claims processing system.



FINDINGS OF FACT

1.  The Veteran may not be presumed to have been exposed to herbicides by virtue of his service and duties.

2.  Diabetes mellitus was not manifest during service, was not manifest within one year of separation, and is not attributable to or related to service.

3.  The competent and probative evidence does not indicate that the Veteran has ever had ischemic heart disease.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Ischemic heart disease was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in October 2009 and March 2010. 

VA has obtained the Veteran's service records, VA treatment records, assisted him in obtaining private medical records, and afforded him the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and he has not contended otherwise.  In this regard, he testified in April 2015 that he attempted to obtain private hospital records related to his heart in the 1970s, but was informed that the records were unavailable and had been destroyed.  Indeed, the Lutheran Medical Center informed VA in August 2010 that treatment records for the period from 1977 to 1994 had been purged.

The Board notes that the Veteran was not provided with a VA examination in conjunction with his claimed diabetes mellitus and IHD disabilities.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As is further explained below, there is no indication that the Veteran has been diagnosed as having IHP and therefore a VA examination is not warranted.  Also, there is no indication that he served in the Republic of Vietnam or its inland waterways.  Therefore, exposure to herbicides is not presumed, and the Board has found that he was not otherwise exposed to herbicides in service.  Without evidence of an in-service injury, disease, or event, to link his diagnosed diabetes mellitus to service, a VA examination is not warranted.  

Regarding Board hearings, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the Board hearing in April 2015, the VLJ outlined the matters on appeal.  The VLJ obtained the Veteran's history concerning the claimed disabilities, asked where he was treated for his disabilities, and informed the Veteran what was the basis for why his claim had thus far been denied, and what was necessary for a grant of service connection.  Evidence necessary to substantiate the claims was discussed.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Analysis

A.  Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus and cardiovascular disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As diabetes mellitus is considered to be chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In this respect, if a veteran was exposed to an herbicide agent during active military service, type 2 diabetes (diabetes mellitus) and ischemic heart disease, shall be service-connected, if the disorders became compensably disabling at any time after separation from active duty, 38 C.F.R. § 3.307(a)(6); and provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e). 

If a veteran served on active duty in the Republic of Vietnam during the Vietnam era (beginning on January 9, 1962 and ending on May 7, 1975), he or she is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service. The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending May 7, 1975.

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In fact, the Federal Circuit issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  See also VA Adjudication Procedure Manual, M21-1, Part IV, Subpart iii, Chapter 2, Section C.3.e.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service).

B.  Discussion

Diabetes Mellitus

When filing his claim for compensation benefits in April 2009, the Veteran asserted that his diabetes mellitus is due to second hand exposure to herbicides.  He explained that he served aboard the USS Monticello in December 1972 and January 1973 and that during that time the ship docked on the shore of Vietnam to load amphibious crafts, their land vehicles, and their equipment.  He said he never stepped foot in Vietnam, but was exposed to herbicides from Marines who did disembark to load the machines onto the ship as well as from the machines themselves.  He also reported in his May 2011 substantive appeal that "contamination" was possible due to the winds he was exposed to while aboard the USS Monticello off the coast of Vietnam. 

In specific regard to the claim for service connection for diabetes mellitus, treatment records show that the Veteran has been diagnosed as having diabetes mellitus.  He and his wife assert that he was diagnosed as having this disability in 1996, although he states he thinks he may have had it even earlier.  In light of the undisputed diagnosis, the dispositive issue is whether the Veteran set foot in Vietnam or was present on the inland waters of Vietnam during the Vietnam conflict.  If so, he is entitled to the presumption of exposure to Agent Orange and the award of service connection for diabetes mellitus on a presumptive basis.

The Board concedes that the Veteran served aboard the USS Monticello at a time, in December 1972, when the ship docked to a pier or shore of Vietnam.  In this regard, the service department confirmed that he served aboard the USS Monticello (LSD-35), which was in the official waters of the Republic of Vietnam, in December 1972 for one day only.  However, the Veteran denied when filing his claim in April 2009, and at the Board hearing in April 2015, that he ever left the ship to step foot on land.  

Thus, as the Veteran does not assert that he ever went ashore from ship on which he served in Vietnamese coastal waters he is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a); Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008).
 
The above notwithstanding, the Veteran is not precluded from establishing entitlement to service connection for diabetes mellitus with proof of actual direct causation.  Combee, 34 F.3d at 1043.  In fact, the Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); McCartt v. West, 12 Vet. App. 164, 167 (1999). 

However, the Veteran does not allege, nor does the evidence show, that his diabetes mellitus manifested during active duty or to a compensable degree within one year of service.  Service treatment records do not show complaints or treatment related to diabetes mellitus, and show that the Veteran was medically discharged from service for physical disabilities unrelated to diabetes mellitus.  As noted, per the Veteran's report and as shown by the evidence, he was first diagnosed as having diabetes mellitus many years after service, in 1996.  

To the extent that he reports that he was exposed while docked or due to wind or due to contaminated equipment that was brought aboard, nothing establishes that the ship was actually contaminated or that the items brought aboard were, in fact, contaminated.  The argument, made in good faith, is nothing more than conjecture, unsupported by fact. 

As far as nexus evidence, there is no probative opinion that relates the Veteran's diabetes mellitus to service.  To the extent that the Veteran attributes the disability to service, while he is certainly competent to report what he experiences through one of the senses, the etiology of diabetes mellitus, to include medical causation is a complex medical matter beyond the expertise of a layperson.  See Layno v. Brown, 6 Vet. App 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this instance, no individual with appropriate medical expertise has attributed a cause and effect relationship between the diabetes mellitus and service.

Based on the foregoing, service connection is not warranted for diabetes mellitus on either a direct or presumptive basis.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.

IHD

The Veteran claimed in February 2010 that he has IHD due to second hand exposure to herbicides.  His service treatment records do not show complaints or treatment related to heart problems, and a postservice Navy enlistment examination report in April 1975 shows that he had a normal clinical heart evaluation.

The Veteran explained in an April 2010 statement that after reading an article on IHD, he realized that it "read just like my health conditions since I was in the military".  He further reported that he did not feel very good when he was discharged from service and felt very tired.  He said that in the late 1970s he began experiencing "lower torso pain and great tiredness" and was hospitalized for an elevated heart rate and torso pain.  He said he was put on Inderal and Quinidex at that time for an irregular heartbeat and continued taking the medication for 13 years.  He further reported that a doctor weaned him off of the medication in the early 1990s and told him he had angina.  

Notwithstanding the Veteran's assertions above, the medical evidence of record does not reflect a present diagnosis of IHD or such a diagnosis at any point during the duration of this appeal.  Rather, the evidence reflects a notation that the Veteran was hypertensive as early as May 2002, and was subsequently diagnosed as having hyperlipidemia and hypertriglyceridemia.  His statement that he realized that he had IHD after reading an article about it does not constitute competent evidence of a diagnosis of this nature.  See Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

The assertion that he was told that he has angina is within the realm of Jandreau type competence. However, such statements are contradicted by the actual records that show no such diagnosis.  Rather, a September 2009 or 2010 document established that the heart had a regular rate and rhythm with no murmur, gallop and a denial of chest pain.  The Veteran's recent statement as to what he was told lack a factual foundation and is not probative.  Far more probative and more credible is the actual medical evidence showing no heart disease.

In short, service connection, presumptive or otherwise, is not warranted for ischemic heart disease, in the absence of a competent diagnosis thereof.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides, is denied.

Entitlement to service connection for ischemic heart disease, claimed as due to exposure to herbicides, is denied.


REMAND

In March 2015, the Veteran filed a notice of disagreement with a December 2014 rating decision that denied his claims of entitlement to service connection for bilateral hearing loss disability and tinnitus.  As it does not appear that a statement of the case (SOC) has been issued in this matter, a remand is required for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (where a veteran files a timely NOD, and the RO has not issued an SOC, the claim must be remanded to the RO (as opposed to merely referred there) for issuance of a SOC).

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran regarding entitlement to service connection for bilateral hearing loss disability and tinnitus.  The Veteran should be clearly advised of the need to file a timely Substantive Appeal as to this matter if he wishes to complete an appeal of this determination. Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


